Citation Nr: 9903551	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability incurred during 
VA hospitalization for cataract surgery of the right eye in 
September 1992. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and a non-testifying observer


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability incurred during VA hospitalization 
for cataract surgery of the right eye in September 1992.

The veteran had previously been awarded a total disability 
rating for pension purposes, and is currently receiving 
pension for his non-service-connected disabilities.  The 
transcript of an October 1998 RO hearing before a traveling 
Board Member indicates that the veteran is also claiming 
entitlement to special monthly pension under the provisions 
of 38 C.F.R. § 3.351 (1997), by reason of being housebound or 
needing regular aid and attendance.  As this issue has not 
been adjudicated, it is referred to the RO for appropriate 
action.

Significant recent changes in the law applicable to 
compensation claims under 38 U.S.C.A. § 1151 require that 
some detailed discussion is provided.  The governing 
statutory law for claims of this sort is set forth at 
38 U.S.C.A. § 1151.  That section provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1997).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that in Gardner v. Brown, 115 S.Ct 552, 
the United States Supreme Court held that an earlier version 
of 38 C.F.R. § 3.358 was invalid because the earlier version 
required evidence of fault on the part of VA or the 
occurrence of an accident or otherwise unforseen event.  In 
March 1995, the Secretary published an interim rule amending 
38 C.F.R. § 3.358 to conform to the Supreme Court decision.  
The amendment was made effective November 25, 1991, the date 
of the Gardner decision by the Court of Veterans Appeals.  60 
Fed. Reg. 14,222 (March 16, 1995).  The interim rule was 
later adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 
1996), and codified at 38 C.F.R. § 3.358(c) (1997).  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
claim herein was filed with VA in February 1996, and 
therefore it must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.


REMAND

The veteran claims entitlement to compensation for additional 
disabilities which he alleges to have resulted from VA 
treatment for cataract surgery of his right eye at the VA 
Medical Center (VAMC) in Charleston, South Carolina, in 
September  1992.  In his written assertions and hearing 
testimony, he attributed additional disability, manifest by 
visual impairment, pupil dilation dysfunction resulting in 
photophobia or heightened sensitivity to light, right eye 
pain, several episodic attacks of fever, and the need for 
further eye treatment and surgery (including an operation for 
the alleged removal of metal fragments from his right eye), 
to his September 1992 cataract surgery at the VAMC.

A review of the claims folders shows that in 1986 the Social 
Security Administration (SSA) contacted VA and requested 
copies of all pertinent medical records of the veteran's 
treatment by VA to assist SSA in the adjudication of his 
claim for SSA disability benefits.  The documents associated 
with the claims folders indicate that the veteran was 
successful in his claim for SSA benefits and that he had been 
receiving disability payments for several years.  The files 
also contains copies of the veteran's private treatment 
records.  Notwithstanding that the files are replete with 
private and VA medical records, the possibility must be 
entertained that there may be pertinent medical records in 
the SSA's possession which have not been associated with the 
file.  Therefore, to ensure completeness of the record, the 
case should be remanded to the RO so that it may contact SSA 
and obtain copies of these records, if there are any to be 
had, for inclusion in the evidence.  38 U.S.C.A. § 5107(a) 
(West 1991); Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. 
Brown, 11 Vet. App. 163 (1998).

The files show that photocopies of some of the VA records 
which pertain to the veteran's treatment in September 1992 at 
the Charleston VAMC for cataract surgery of his right eye 
have been obtained.  However, due to the factual intricacies 
involved in the adjudication of compensation claims pursuant 
to 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358, it would be more helpful and 
useful to have the actual medical records of the veteran's VA 
hospitalizations in September 1992 for review.  Therefore, 
the case should be remanded so that the RO may obtain these 
records for inclusion into the record.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103(a), 3.159, 19.9 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

At an October 1998 RO hearing before a traveling Board 
Member, the veteran indicated in his testimony that there 
were some deficiencies in the medical evidence associated 
with his claims file.  Specifically, with regards to the 
issue of defective vision alleged to have been the result of 
cataract surgery, he stated that his records of optometric 
treatment at "Hodges Optical Center" were not included in 
the files.  The veteran also reported that following his 1992 
cataract surgery, he was treated on several occasions for his 
eye problems by a private ophthalmologist whom the record 
identifies as Michael J. Tapert, M.D., F.A.C.S, until Dr. 
Tapert suddenly took ill and another ophthalmologist, 
Charlene M. Grice, M.D., took over the veteran's treatment.  
Though private medical records associated with the files 
indicate that Drs. Tapert and Grice worked together at the 
same ophthalmologic consultancy office, the veteran stated in 
his hearing testimony that he believed that he was unable to 
obtain all of Dr. Tapert's medical reports because of the 
abruptness of his leaving.  Therefore, the case should be 
remanded so that the RO may undertake the appropriate steps 
to ensure that the record of evidence is complete in this 
regard.  See Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990). 

A review of the file shows that the veteran had not been 
scheduled for a VA medical examination after he filed his 
initial claim for compensation benefits under 38 U.S.C.A. § 
1151 in February 1996.  The objective findings which may be 
obtained from such an examination may be useful in 
adjudicating the claim on appeal, and therefore a remand is 
warranted so that the RO may furnish him with an appropriate 
examination.  38 U.S.C.A. § 5107(a) (West 1991); See Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  Complete, original clinical records 
should be obtained of the veteran's 
hospitalizations at VAMC Charleston, 
South Carolina, in 1992.  In addition to 
the records of his cataract surgery in 
September 1992, these should also include 
those records of right eye treatment in 
the months prior to and after the 
cataract surgery at issue so that the 
status of his right eye during the time 
before and after surgery may be 
determined.  The request for records 
should include the hospital summaries, 
operative reports, doctors' orders, 
nurses' notes, and medication records.  
All records obtained should be associated 
with the claims folder.

2.  In addition to obtaining the 
aforementioned 1992 VAMC hospitalization 
records, the RO should also contact the 
veteran and request that he identify any 
medical providers, both VA and private, 
who have treated his right eye.  After 
obtaining the appropriate waivers (where 
necessary), the RO should attempt to 
obtain copies of those medical reports 
which pertain to these treatments which 
have not already been associated with the 
evidence, pursuant to 38 C.F.R. § 3.159 
(1997).  In accordance with this 
development, Dr. Grice should be 
contacted and requested to provide VA 
with copies of the veteran's complete 
records of treatment under her and Dr. 
Tapert.    

3.  The RO should contact the Social 
Security Administration and request that 
it furnish copies of all the veteran's 
medical records in its possession which 
it had considered when adjudicating the 
veteran's claim for SSA disability 
benefits.  All such records obtained 
should be associated with the claims 
folder.

4.  Thereafter, the veteran should be 
afforded a VA ophthalmological 
examination.  The claims folders and a 
copy of this remand must be made 
available to the examining physician(s) 
in conjunction with the examination so 
that he/she may review pertinent aspects 
of the veteran's medical history.  Prior 
to conducting the examination, the 
examining physician(s) should review all 
the medical records associated with the 
veteran's claims files, with special 
attention directed to those records of 
hospitalization for right cataract 
surgery in September 1992.  Then, the 
examiner(s) should report all symptoms, 
and provide diagnoses of all disorders 
affecting the veteran.  Such tests as the 
examining physician deems appropriate 
should be performed.  After examining the 
veteran, the physician(s) should express 
an opinion in response to the following 
questions: 

a.  Is it at least as likely as not that 
the disabilities (if any are found) with 
which the veteran has been diagnosed are 
due to injury or disease or an 
aggravation of an injury or disease 
suffered as a result the veteran's 
cataract surgery of September 1992? 

b.  If so, were these disabilities a 
necessary consequence of the surgery for 
right eye cataract surgery in September 
1992?

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folders and ensure 
that all the foregoing developments have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Thereafter, the RO should review the 
evidence and undertake any additional 
development, and conduct any other 
medical examinations or tests deemed 
warranted.  The RO should then 
readjudicate the veteran's claim of 
entitlement to compensation, under the 
provisions of 38 U.S.C.A. § 1151, for 
additional disabilities alleged to have 
been incurred during hospitalization and 
treatment for cataract surgery of the 
right eye at the Charleston, South 
Carolina, VA Medical Center in September 
1992.

7.  If the decision remains adverse to 
the veteran with regard to his claim, he 
and his representative should be 
furnished a Supplemental Statement of 
the Case.  They should then be afforded 
a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


